Title: To James Madison from John C. Calhoun, 25 February 1825
From: Calhoun, John C.
To: Madison, James


        
          Dear Sir,
          War Dept 25th Feby 1825
        
        Mr. Owen, the bearer is desirous of forming the acquaintance of one, so distinguished by the affections and esteem of his fellow citizens as yourself. I comply with his request to become the medium of an introduction with pleasure, and do not doubt but that the acquaintance of one of so benevolent a character, and so distinguished for the successful application of his system at New Lenark would be agreeable to you. With great regard I am &c
        
          J C Calhoun
        
      